DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. PCT/US2017/052233, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Claims 9 and 10 claim characterization of airflow based on the turbulent or laminar airflow as well as the degree of turbulence. Claim 13 recites an anatomical region comprising at least one of connective tissue or a cartilaginous tissue. Claim 14 recites the anatomical region comprising a cricothyroid ligament. Each of these features is not supported by the prior-filed application. Accordingly, claims 9-10 and 13-14 are not entitled to the benefit of the prior application. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "402" and "412" have both been used to designate the “ultrasound transducer.” Likewise, reference character “412” has been used to designate both the “transmitter” and the “ultrasound transducer.”  
Reference characters "552" and "554" have both been used to designate the “server.” Likewise, reference character “554” has been used to designate both the “communication network” and the “server.”  
Reference characters "554" and "108" have both been used to designate the “the communication network.” Likewise, reference character “108” has been used to designate both a step in Fig. 1 and the “communication network.”
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-11 and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "similar" in claims 2-7, 21, and 23 is a relative term which renders the claim indefinite.  The term "similar parameter" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what constitutes a ‘similar’ versus a ‘dissimilar’ parameter between the acquired and baseline Doppler ultrasound signal data. For this reason, the claim language is indefinite. Claims 8-11, 22, and 24 are rejected under 112(b) by virtue of their dependency on claims 2, 7, 21, and 23.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial processes without significantly more. Claim 1 recites a method for monitoring airflow, selecting a region-of-interest in a subject, acquiring Doppler ultrasound signals, comparing the Doppler ultrasound signals to a baseline signal data, generating an output, and providing the output, which, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (i.e. “computer system” as a computer system nothing in the claim precludes the step from practically being performed in the mind. For example, the selection a region-of-interest, comparing the Doppler ultrasound signals to baseline signal data, generating output that indicates a characteristic of airflow in the subject’s airway, and providing the output to a user encompasses the user manually selecting the region-of-interest, comparing ultrasound Doppler signals to baseline signal data, generating and providing an output that indicates a characteristic of airflow. If the claim language under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “mental processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application and the claim does not recite sufficiently more. The acquisition and comparing of Doppler ultrasound signals and generated output is recited at a “high level of generality” (i.e. as a generic computer element performing the generic functions of (1) acquiring and (2) comparing Doppler ultrasound signals and (3) generating an output) such that it amounts to no more than mere instructions to apply the exception using a generic computer. Additionally, the abstract ideas do not improve the functioning of the computer or represent a process which was not previously able to be performed by computer. Further, the acquisition of Doppler ultrasound signals only specifies the nature of the data that is exploited in executing the abstract idea and therefore does not integrate the abstract idea into a practical application, because it does not impose any meaningful limits on practicing the abstract idea. Additionally, that the data used in executing the abstract idea is Doppler ultrasound merely generally links the abstract idea to a particular technological 
In consideration of each of the relevant factors and the claim limitations individually and in combination, claim 1 is directed to an abstract idea without sufficient integration into a practical application and without significantly more. The cited dependent claims also do not sufficiently link to a practical application or recite elements which constitute significantly more. Dependent claims 2-20 further specify features which, under a broadest reasonable interpretation, encompass comparing the similar parameter between the acquired and baseline Doppler ultrasound signal data (claim 2), generating the output when the acquired and baseline Doppler ultrasound signal data differ by a selected threshold amount (via the computer system in claim 3), providing the output by providing an alarm when the similar parameter between the acquired and baseline Doppler ultrasound signal data differ by the selected threshold amount (claim 4), setting the parameter as an amplitude at a particular respiratory phase (claim 5) or peak width (claim 6), selecting the threshold as a percent decrease of the parameter (claim 7), selecting the threshold as a 20-40 percent decrease of the parameter (claim 8), characterizing the generated output of the subject’s airway as one of turbulent or laminar (claim 9), quantifying the degree of turbulence of the airflow in the subject’s airway (claim 10), generating an output that quantifies the airflow in a subject’s airway (11), comparing the acquired and baseline Doppler ultrasound signal data (by input into a machine learning algorithm via claim 12), establishing that the anatomical region comprises at least one of a connective tissue or a cartilaginous tissue in the subject’s airway (claim 13), establishing that the anatomical region comprises a cricothyroid ligament  (claim 14), acquiring the Doppler ultrasound signals in a longitudinal plane (claim 15) or transverse plane (claim 16) relative to the anatomical region, establishing that machine learning algorithm of claim 12 represents an extra-solution activity, which does not define an inventive concept and therefore does not constitute a practical application or significantly more that the abstract ideas identified in the parent claim. Further, the computer system and machine learning algorithm of claims 3 and 12, respectively, are each cited at a high level of generality and while they link to a particular technological environment, they do not represent sufficient integration into a practical application or significantly more. In consideration of each of the claim elements, both alone and in combination, claims 1-20 are not patent eligible. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 11, 13, 20, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gavriely (US 2009/0216127).
Regarding claim 1, Gavriely teaches monitoring airflow in a subject’s airway using an ultrasound system (“detection of the acute sudden expiratory tracheal flow…generated by coughing through an ultrasonic flow detector” in [0024], with airflow physiology of a cough described in [0003]), selecting a region-of-interest in a subject that includes an anatomical region corresponding to the subjects airway (placement of ultrasonic flow detector at tracheal wall 120 in Fig. 4 and relevant description in [0024]), acquiring Doppler ultrasound signals from the region-of-interest using an ultrasound system and providing the Doppler ultrasound signals to a computer system (“The ultrasonic signal…is reflected by the air flow and the minute particles that [are] carried along 130 to reach the ultrasonic receiver 134” wherein “the moving air and suspended particles change in the received sound relative to the emitted sound in the form of a Doppler frequency shift that is detected by the processor 132” in [0024]), (c) comparing the Doppler ultrasound signals to baseline data (“The frequency shift detector 148 determines if there was a frequency shift and if this frequency shift exceeded a threshold” in [0025] based on whether there was a shift due to changed airflow and minute particles from a baseline to a coughing event), generating output that indicates a characteristic or airflow in the subject’s airway (determination “of the presence of a cough” through block diagram in Fig. 5 and associated text in [0025], wherein cough event “data stored in the data logger 156 may be transmitted via a transmission element 160 to a permanent storage and analysis element 162”), and (d) providing the output to a user (“The data from the analyzer 162 may be displayed in graphic or numeric form by the data display element 166.”). 
comparing the Doppler ultrasound signal to the baseline signal data comprising comparing a parameter of the Doppler ultrasound signals with a similar parameter of the baseline signal data: Based on the block diagram of the ultrasonic cough detector in Fig. 5, “the frequency shift detector 148 receives the signals from the amplifier 146”, representing the acquired Doppler ultrasound signal, “and the signal from the oscillator 140” that “generates an ultrasound frequency energy that drives the emitter 142” based on the baseline Doppler ultrasound signal ([0025]). Here, the parameter represents frequency of the ultrasonic signal being transmitted and received.
Regarding claim 3, as above for claim 1, Gavriely teaches that generating the output comprises identifying with the computer system when the parameter of the acquired Doppler ultrasound signals differs from the similar parameter of the baseline signal data by a selected threshold amount in [0025]: “The frequency shift detector 148 determines if there was a frequency shift and if this frequency shift exceeded a threshold” wherein “a signal is transmitted from the frequency shift detector 148 to the duration detector 154…The duration detector 154 determines if the duration of the signal it receives is within the time duration of a cough as described above and if so, generates a signal that triggers the data logging element 156 to register the event as the presence of a cough.”
Claim 4 is further taught by Gavriely, where providing an alarm when the parameter of the acquired Doppler ultrasound signal is identified as differing from the similar parameter of the baseline signal data by the selected threshold amount. Since “the data from the analyzer 162 may be displayed in graphic or numeric form by the data display element 66,” ([0025]) the display element necessarily indicates when the difference meets the predetermined threshold.
generating an output that quantifies the airflow in the subject’s airway since ‘quantifies’ is broadly recited. The numerical frequency values to the Doppler ultrasound signals and their comparison in the frequency shift detector 148 and analysis in the data analyzer 162 necessarily quantifies the airflow (such as the occurrence of a coughing event) that is output to data display element 166.
With respect to claim 13, Gavriely teaches that the anatomical region comprises at least one of a connective tissue or a cartilaginous tissue in the subject’s airway in Fig. 4 where “a longitudinal sagittal section through the tracheal wall 120 and its cartilage rings 122 and overlaying skin 124 is shown” ([0024]). 
Regarding claim 20, Gavriely teaches that the baseline signal data comprises normative data in that that baseline data, as established for claims 1 and 2, represents received ultrasound signal based on a frequency shift relative to the emitted ultrasound signal as a result of the moving air and particles in a coughing event. However, if there is no coughing event (or other respiratory abnormality) – in other words ‘normal’ breathing – the received ultrasound signal would have a minimal or non-existent frequency shift (relative to the required threshold amount), and therefore be similar to the emitted ultrasound signal frequency. 
Claim 21 is also anticipated by Gavriely as above for claims 1-4:
An airway monitor (ultrasonic cough detector of Fig. 4) comprising,
an ultrasound transducer adapted to receive Doppler ultrasound signals from a region-of-interest containing a cricothyroid ligament of a subject (Gavriely’s ultrasonic emitter 128 and ultrasonic receiver 134, Doppler frequency shift description in [0024], and cough detector secured around the neck of a patient via the band 14, adjustable by a latch 16, which is ;
an acquisition system in communication with the ultrasound transducer to receive Doppler ultrasound signals from the ultrasound transducer, wherein the Doppler ultrasound signals are acquired from the region-of-interest containing the cricothyroid ligament of the subject ([0024] as for (b) of claim 1);
a processor in communication with the acquisition system, wherein the processor receives the Doppler ultrasound signals from the acquisition system and compares the Doppler ultrasound signals to baseline data ([0025] as for (c) of claim 1 and claim 2) and identifies when a parameter of the Doppler ultrasound signals differs from a similar parameter of the baseline signal data by a selected threshold amount ([0025] as above for claim 3); and
an alarm in communication with the processor, wherein the alarm provides at least one of an auditory or a visual indication when the parameter of the acquired Doppler ultrasound signals is identified by the processor as differing from the similar parameter of the baseline signal data by the selected threshold amount ([0025] as above for claim 4, wherein the data display element 166, that may display “in graphic or numeric form” the analyzed comparison data based on a threshold, inherently acts as an alarm also for visually indicating the comparison relative to the threshold).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5-6 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Gavriely. Gavriely directly teaches the method as recited in claim 4 (claims 5-6) and the airway monitor as recited in claim 21 (claim 22), but does not explicitly disclose that the parameter is an amplitude (claim 5)/peak width (claim 6) of the Doppler ultrasound at a particular respiratory phase and the similar parameter is an amplitude (claim 5)/a peak width (claim 6) of the baseline signal data at the particular respiratory phase. Instead, the reference teaches a different sensor embodiment for sensing high and low frequency mechanical vibrations, wherein the parameter detected is “events that are of higher amplitude than the threshold” ([0023]). Further, the spectra of Figs. 6A-B plot the frequency signal on “plots of amplitude vs. time” ([0026]), illustrating for this embodiment that the amplitude is being compared between an acquired and baseline mechanical vibration signal. It should also be noted from the spectra of Figs. 6A-B, that the peak width is obtainable from the same plot since it measures the horizontal length of the base of each peak, and therefore usable as a parameter for comparison.
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the ultrasonic cough detector recognizing Doppler ultrasound frequency shifts to also utilize peak amplitude and peak width from the mechanical vibration embodiment as parameters for comparing to a selected threshold as both embodiments include analyzers 162 and 112, respectively, that may be output to data display elements 166 and 116, respectively. Further, regarding the amplitude/peak width at a particular respiratory phase, it also would have been obvious to compare amplitude or peak width of the acquired signal to the amplitude or peak width of the baseline signal, respectively, at the same respiratory phase, since it is well known in the art that the inflection points between inhalation and exhalation result in . 

Claims 7-8, 12, 17, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Gavriely in view of Halperin et al. (US 2015/0164433). 
Regarding method claims 7-8 and apparatus claims 23-24, Gavriely teaches the method/airway monitor as recited in claim 4/21 (claims 7 and 23), but is silent on the selected threshold being a percent decrease of the parameter relative to the similar parameter (claims 7 and 23) and the percent decrease being a range of 20 to 40 percent (claims 8 and 24). 
Halperin, disclosing an apparatus and method for predicting the onset of clinical episodes that include physiological signals related to breathing, teaches that the selected threshold for a parameter is based on a percent decrease in [0111]: “Furthermore, an asthma attack is typically predicted before forced expiratory volume in one second (FEV1) of the subject has declined 10% vs. baseline” (emphasis added). Further, Halperin states in [0706] that “over a period of time…the system establishes a reference baseline, e.g., the average respiration rate over that time period” and “once the baseline has been established, upon identifying a change…in a clinical parameter versus the baseline, the system alerts a clinician,” such as “upon detecting a change of 35% in a clinical parameter rate within a 15 min period” (emphasis added). The “change of 35%” teaches the percent decrease in a range of 20 to 40 percent since Halperin states the ‘change’ more broadly (i.e., encompassing either an increase or decrease), and ‘35%’ falling within the range set forth in the claim (see MPEP 2131.03 Anticipation of Ranges). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the detector of Gavriely with the threshold selection 
With respect to claim 12, Gavriely teaches the method as recited in claim 1, but is silent on comparing the Doppler ultrasound signals to the baseline signal data comprising inputting the Doppler ultrasound signals to a machine learning algorithm that has been trained on the baseline signal data. Instead, Halperin teaches in [0652] that “system 10 is adapted to learn the…thresholds”, such that “upon each occurrence of an episode, the subject or a healthcare worker enters an indication of the occurrence of the episode into system 10” or “alternatively or additionally, the system itself identifies an episode by detecting parameters clearly indicative of an episode.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the analyzer 162 of Gavriely with the adapted learning ability of system 10 of Halperin (which is necessarily in the form of an algorithm or software) to enable adjustment of “the threshold up or down by a certain percentage…for each false positive or false negative” ([0657]) to more accurately determine the threshold for a particular respiratory event.
With regard to claim 17, Gavriely teaches the method as recited in claim 1, but does not directly disclose that the baseline signal data is baseline Doppler ultrasound signal data acquired from the subject before acquiring the Doppler ultrasound signal in step (a) (bolded text not taught). 
.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Gavriely in view of Arlotto et al. (“An Ultrasonic Contactless Sensor for Breathing Monitoring”).
Gavriely teaches the method as recited in claim 2, but does not disclose generating an output that characterizes the airflow in the subject’s airway as one of turbulent or laminar (claim 9), nor generating an output that quantifies a degree of turbulence of the airflow in a subject’s airway (claim 10, bolded text not taught). 
Arlotto discloses an ultrasonic contactless sensor for breathing monitoring based on a low power ultrasonic active source and transducer that measures the frequency shift by the velocity difference between the exhaled air flow and the ambient environment via the Doppler effect. Arlotto teaches that the acquired data as in Fig. 3 can be separated into “the overall effect generated by the mean speed of expired airflow…and local effects caused by turbulence which as one of turbulent or laminar, this evidence from Arlotto describing only turbulent flow successfully reads on the claim.
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the analyzer 162 of Gavriely with the process of turbulent signal analysis of Arlotto since it is well known in the art that obstructions, changes in the diameter of the respiratory tract, and exhalation/inhalation at the mouth and nose cause turbulent flow and as such would be useful in determining an array of respiratory events or abnormalities.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gavriely in view of Singh et al. (“Use of Sonography for Airway Assessment”).
Regarding claim 14, Gavriely teaches the method as recited in claim 13, but does not specify that the anatomical region-of-interest selected comprises a cricothyroid ligament. 
Singh discloses an analysis of the use of sonography in identifying the anatomic structures of the upper airway and teaches the imaging of the cricothyroid membrane (i.e., cricothyroid ligament) in Fig. 8 and labeled as ‘C-T memb’. It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the selection of the region-of-interest of Gavriely to include the imaging of Singh to focus on the cricothyroid membrane since the cough detector of Gavriely is attachable to a patient’s neck via a band 14 of adjustable length via latch 16, suggesting that the device is configurable to be positioned at any location on the neck.
the method as recited in claim 1, but does not directly disclose that the ultrasound signals are acquired in a longitudinal (claim 15)/transverse plane (claim 16) relative to the anatomical region. Instead, Singh teaches in the Materials and Methods section that “the ultrasound transducer was oriented with respect to the patient in 1 of 3 ways: (1) longitudinally in the midline (the sagittal view); (2) longitudinally 2 cm lateral to the midline (the parasagittal view); and (3) transversely across the anterior surface of the neck (the transverse view).”
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the positioning of the cough detector in Gavriely to be oriented in the multitude of ways from Singh in order to obtain the most comprehensive Doppler ultrasound signal acquisition of the region of interest. 

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gavriely in view of Palti (US 2014/0039313). 
With respect to both claims, Gavriely teaches the method as recited in claim 1, but does not indicate that the Doppler ultrasound signals comprise Doppler spectra indicating velocity data (claim 18) nor that the Doppler ultrasound signals include power Doppler signals indicating amplitude data (claim 19) associated with the airflow in the subject’s airway. 
Palti, which teaches a method for evaluating the lungs of patient using Doppler ultrasound, teaches “obtaining, using an ultrasound probe that is aimed at the patient's lung, Doppler ultrasound power and velocity data” ([0008]). It is inherent that Doppler spectra provide velocity data, as well as for power Doppler to provide amplitude data. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REMY C COOPER whose telephone number is (571)270-1816.  The examiner can normally be reached on M-Th 8:00 a.m. - 6:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY HOEKSTRA can be reached on (571)272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/REMY C COOPER/            Examiner, Art Unit 3793                         

/AMANDA LAURITZEN MOHER/            Primary Examiner, Art Unit 3793